Title: From George Washington to Francis Hopkinson, 16 May 1785
From: Washington, George
To: Hopkinson, Francis



Dear Sir,
Mount Vernon May 16th 1785

In for a penny, in for a pound, is an old adage. I am so hackneyed to the touches of the Painters pencil, that I am now altogether at their beck, and sit like patience on a Monument whilst they are delineating the lines of my face.

It is a proof among many others, of what habit & custom can effect. At first I was as impatient at the request, and as restive under the operation, as a Colt is of the Saddle—The next time, I submitted very reluctantly, but with less flouncing. Now, no dray moves more readily to the Thill, than I do to the Painters Chair. It may easily be conceived therefore that I yielded a ready obedience to your request, and to the views of Mr Pine.
Letters from England, recommendatory of this Gentleman, came to my hand previous to his arrival in America—not only as an Artist of acknowledged eminence, but as one who had discovered a friendly disposition towards this Country—for which, it seems, he had been marked.
It gave me pleasure to hear from you—I shall always feel an interest in your happiness—and with Mrs Washingtons compliments, & best wishes joined to my own, for Mrs Hopkinson & yourself, I am—Dr Sir, Yr Most Obedt & Affecte Hble Servant

Go: Washington

